Citation Nr: 1529500	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a hearing before a member of the Board on his VA Form 9.  In a September 2014 response to a notification letter that he had been placed on a list of persons wanting to appear for a "Travel Board" hearing, the Veteran indicated that he wished to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015). 

The Board subsequently remanded the case for further development in January 2015.  That development was completed, and the case was returned to the Board for appellate review.

The issue of entitlement to VA benefits for additional disability suffered as a result of VA dermatological treatment and subsequent cardiac arrest in November 2011 has been raised by the record in a May 2014 letter from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To provide the Veteran with addendum VA medical opinions.

Pursuant to the Board's January 2015 remand directives, the Veteran was provided with VA examination and etiological opinions regarding his claimed hearing loss and lung disabilities in March 2015.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds that each opinion provided is inadequate for adjudicatory purposes.

In the March 2015 VA respiratory examination report, the VA examiner provided a diagnosis of sarcoidosis and calcified granulomas, noting that sarcoidosis was a possibility but stating that a definitive diagnosis cannot be made in the absence of a biopsy, which had been deemed unadvisable.  The VA examiner opined that the current respiratory condition was less likely than not incurred in or caused by military service, because chest x-ray was normal at separation from service in July 1964, the first indication of a respiratory abnormality was 40 years later, in 2006, and the Veteran had exposure to starlings in his post-service civilian occupation.  The examiner concluded by stating the belief that the respiratory condition developed subsequent to military service, with exposure to birds as a civilian being the most likely etiology.  Although it may be obvious to the examiner as a medical professional, it is unclear to the lay adjudicator, who is not a medical expert, how the examiner reached the conclusion that exposure to birds was the most likely etiology of the Veteran's sarcoidosis, as a rationale explaining the medical causes of sarcoidosis was not provided.  Therefore, the probative value of the examination report is significantly lessened by the conclusory nature of the statement, and on remand, the examiner should be asked to provide an addendum statement explaining the rationale for all conclusions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

With regard to the March 2015 audiological examination, the VA examiner opined that the Veteran's current hearing loss disability was not at least as likely as not caused by or a result of military service.  She provided a rationale that the entrance and separation audiograms demonstrated hearing thresholds bilaterally that had either improved or stayed the same during service, and concluded that therefore military service had no impact on the Veteran's hearing.  While the separation examination provides decisive information regarding whether the Veteran's hearing loss disability arose during service, no explanation/rationale has been provided with regard to the likelihood that the Veteran's exposure to loud noise without hearing protection during military exercises involving tanks, machine guns, and grenades contributed to his current hearing loss disability.  On remand, an addendum medical opinion should be sought regarding the etiology of the Veteran's current hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to the physician who conducted the March 2015 respiratory examination, or if unavailable, to another appropriate VA medical professional, to provide an addendum medical opinion regarding the nature and etiology of the Veteran's current respiratory disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether the Veteran's current lung disability (described in March 2015 as sarcoidosis and calcified granulomas) at least as likely as not (50 percent or greater probability) arose during or was caused by the Veteran's military service.  If the examiner determines that the lung disability more likely resulted from some other cause, the examiner should provide a clear rationale/explanation for such conclusion, to include relevant information about the medical conditions and system(s) involved.

The Board notes that the March 2015 examination report includes the examiner's conclusion that exposure to birds as a civilian was the most likely etiology of the Veteran's sarcoidosis.  If the present examiner concurs with this conclusion, an explanation of the relevant medical causes of sarcoidosis or any other relevant lung disorder, must be included with the examination report.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner must include in the medical report the rationale for any opinion expressed.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Refer the Veteran's claims file to the audiologist who conducted the March 2015 audiological examination, or if unavailable, to another Board-certified audiologist, to provide an addendum medical opinion regarding the nature and etiology of the Veteran's current hearing loss disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether the Veteran's current hearing loss disability at least as likely as  not (50 percent probability or greater) was caused, at least in part, by his noise exposure during military service.  

*  If the reviewer determines that the Veteran's current sensorineural hearing loss is more likely the result of some cause or factor other than noise exposure during military service, the reviewer must provide an opinion as to what he or she believes to be the more likely source, and explain the reasoning for such a conclusion.

*  The examiner is asked to describe the likelihood (more, less, or equally likely) that exposure to loud noise, such as that experienced by the Veteran in service, may result in a delayed decrease in hearing acuity that is not immediately demonstrated through pure tone audiometric testing.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner must include in the medical report the rationale for any opinion expressed.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issues of entitlement to service connection for bilateral hearing loss and a lung disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






